            Case 1:19-cv-00085-DAD-BAM Document 25 Filed 07/27/21 Page 1 of 2


 1
 2
 3
 4
 5

 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
13
     MICHAEL ADAMS,                          CASE NO.: 1:19-cv-00085-DAD-BAM

14                  Plaintiff,               [Assigned to Hon. Dale A. Drozd and
                                             Magistrate Judge Barbara A. McAuliffe]
15 v.
16                                           ORDER GRANTING JOINT MOTION
   C. R. BARD, INC., and BARD                TO STAY DISCOVERY AND PRETRIAL
17 PERIPHERAL VASCULAR INC. and              DEADLINES
   DOES 1-10,
18
                                             Complaint Filed: January 18, 2019
19                  Defendants.

20
21
22
23

24
25
26
27
                                              1
28 ORDER GRANTING JOINT MOTION TO STAY DISCOVERY AND PRETRIAL
                                          DEADLINES
     ACTIVE 57984649v1
            Case 1:19-cv-00085-DAD-BAM Document 25 Filed 07/27/21 Page 2 of 2

             Upon consideration of the Parties’ Joint Motion to Stay Proceedings, and upon good cause
 1
 2 shown, it is hereby ORDERED that the Motion is GRANTED, and that discovery and all pretrial
 3 deadlines in this matter are STAYED for one hundred and twenty (120) days while the parties finalize
 4 settlement terms. The Scheduling Conference currently set for August 4, 2021, is CONTINUED to,
 5
     December 13, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.
 6
     McAuliffe. At least one (1) week prior to the conference, the parties shall file a Joint Scheduling
 7
     Report. The parties shall appear at the conference remotely either via Zoom video conference or Zoom
 8
 9 telephone number. The parties will be provided with the Zoom ID and password by the Courtroom
10 Deputy prior to the conference. The Zoom ID number and password are confidential and are not to be
11 shared. Appropriate court attire required. If the parties file a notice of settlement prior to the

12 conference, then the conference will be vacated.
13
     IT IS SO ORDERED.
14
15
         Dated:     July 27, 2021                             /s/ Barbara    A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
16
17

18
19
20
21
22
23

24
25
26
27
                                                          2
28
     ORDER GRANTING JOINT MOTION TO STAY DISCOVERY AND PRETRIAL
                             DEADLINES
     ACTIVE 57984649v1
